 

Exhibit 10.50

 

THIRD AMENDMENT TO LEASE

 

THIS THIRD AMENDMENT TO LEASE (the “Amendment”), made as of the 25th day of May,
2006, by and between SOUTHPORT BUSINESS PARK LIMITED PARTNERSHIP, a North
Carolina limited partnership (the “Landlord”), and GENTRIS CORPORATION, a
Delaware corporation (the “Tenant”).

 

WITNESSETH

 

WHEREAS, Landlord and Tenant entered into a certain Lease dated as of June 12,
2004 and amended by letter agreement dated October 21,2004 (as amended, the
“Lease”), for certain space known as Suite 400, consisting of approximately
10,207 square feet (as more particularly defined in the Lease, the “Existing
Premises”) in the Building located at 133 Southcenter Court, Morrisville, Wake
County, North Carolina, as more particularly described in the Lease and

 

WHEREAS, Landlord and Tenant entered into an amendment of the Lease, Second
Amendment to Lease, dated June 17, 2005 which expanded the Existing Premises by
5,119 square feet to a total of 15,326 and modified the terms of the “Option to
Expand” found in Exhibit C of the Lease.

 

WHEREAS, Landlord and Tenant desire to modify the terms of the Lease to further
modify the Option to Expand found in Exhibit C.

 

WHEREAS, Landlord gave Tenant a notice on December 14, 2005 that resulted in the
termination of Tenant’s right to expand.

 

NOW THEREFORE, in consideration of the premises contained herein, the sum of Ten
Dollars ($ 10.00) and other good and valuable consideration, the mutual receipt
and sufficiency of which are hereby acknowledged, Landlord and Tenant hereby
amend the Lease as follows:

 

1. Option to Expand. The “Options to Expand” set forth in Exhibit C to the Lease
(including the terms and conditions set forth in Paragraphs 1 through 5 of
Exhibit C as modified by the Second Amendment to Lease) shall be modified as
follows:

 

  (a) Tenant’s Option to Expand is hereby reinstated as if never terminated    
    (b) This revived Option to Expand shall terminate on October 1,2006 unless
Landlord and Tenant have entered into a written amendment exercising either of
its options to expand or upon notice by Landlord under Exhibit C - paragraph 5
and thereafter, Tenant fails to exercise its option.         (c) All of the
terms and conditions of the Lease applicable to the First Expansion Space,
including without limitation, Minimum Annual Rent, Monthly Minimum Rent, Annual
Rent Per Square Rentable Foot, shall be negotiated in good faith by Landlord and
Tenant.

 

2. Amendment: Except as herein amended, the terms and conditions of the Lease
shall remain in full force and effect.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to Lease
to be executed as a sealed instrument this the day first above written.

 

  LANDLORD:       SOUTHPORT BUSINESS PARK LIMITED PARTNERSHIP, a North Carolina
limited partnership         BY: SOUTHPORT BUSINESS PARK INVESTORS CORPORATION,
General Partner         By: /s/ Richard Sullivan     Richard Sullivan     Vice
President         TENANT:       GENTRIS CORPORATION, a Delaware corporation    
    By: /s/ Michael P. Murphy     Michael P. Murphy, President

 



-2-

 

 

Appendix 1

Construction Reimbursement Agreement

 

[Intentionally omitted.]

 

-3-

